Name: Council Regulation (EEC) No 753/90 of 26 March 1990 suspending the import levy on sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  animal product
 Date Published: nan

 30. 3 . 90 Official Journal of the European Communities No L 83/3 COUNCIL REGULATION (EEC) No 753/90 of 26 March 1990 suspending the import levy on sheepmeat and goatmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in the context of the recent adjustments to the common organization of the market in sheepmeat and goatmeat, it was considered necessary to adjust the rele ­ vant voluntary restraint agreements with certain non ­ Community countries in order to stabilize imports and improve import prices ; Whereas negotiations were conducted to that effect with the countries concerned and an Agreement was concluded in particular with New Zealand (l) ; whereas that Agreement provides for the complete suspension of the import levy on sheepmeat and goatmeat until 31 December 1992 as a counter concession by the Commu ­ nity ; Whereas the Community has voluntary restraint agree ­ ments with its main suppliers, or, failing that, equivalent unilateral arrangements ; whereas negotiations are still being held on those agreements or arrangements, and in particular on the quantities to be laid down ; Whereas, it appears appropriate to extent the said suspen ­ sion to all supplier countries, subject to certain quantita ­ tive limits, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the voluntary restraint agree ­ ments concluded with Bulgaria, Czechoslovakia, Hungary, Iceland, Poland, Romania, and Yugoslavia, and by way of derogation from Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 (2), as last amended by Regulation (EEC) No 3939/87 (3), the collection of the levy on imports of sheepmeat and goatmeat falling within CN code 0204 shall be suspended until 31 December 1992, within the quantitative limits laid down in the abovementioned agreements and in the said Regulation respectively. Article 2 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 3013/89 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 March 1990 . For the Council The President M. O'KENNEDY O OJ NÃ ² L 348 , 24. 12. 1985, p . 2 . (3) OJ No L 373 , 31 . 12. 1987, p . 1 . C OJ No L 289 , 7. 10 . 1989, p. 1 .(') OJ No L 318 , 31 . 10 . 1989 , p. 13 .